Citation Nr: 1120787	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  03-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

These matters came before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These matters were remanded in August 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  MS is not manifested by any current residuals; the Veteran's neurological symptomatology has been attributed to a nonservice-connected cerebral vascular accident (CVA).

2.  The only service-connected disability is MS, rated at 30 percent disabling.  

3.  The Veteran's service-connected disability does not preclude him from securing and following substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for MS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8018 (2010).

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for Multiple Sclerosis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service treatment records.  38 C.F.R. § 4.2.

An evaluation of the level of disability present must also include consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

MS is rated under DC 8018 as an organic disease of the central nervous system.  The minimum rating for this disorder is 30 percent.  In order to warrant more than a 30 percent rating, the disorder may be rated on its residuals.  Disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., should be especially considered, referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

In the Note following DC 8018, it is required for the minimum ratings for residuals, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or to no disease.  Id.

In this case, service connection for MS was granted in December 1984 and a 30 percent rating was assigned effective July 1984 under DC 8018.  

VA outpatient treatment records dated in September 2000 reflect that a CVA caused left-sided paresis and left leg neuropathy.  In March 2001, the Veteran underwent an MRI which revealed findings most compatible with two small lacunar infarctions within the midbrain.  In November 2000, he filed a claim for an increased rating.  

Because he is currently in receipt of the minimum rating for MS, the threshold question is whether residuals attributed to MS warrant a higher rating.  After a review of the evidence, the Board concludes that the current residuals are attributed to nonservice-connected CVAs.

In April 2001, the Veteran was assessed with basilar occlusion with pontine infarcts, as well as memory disorder with unknown etiology, possibly secondary to multiple infarctions.  VA outpatient treatment records dated in July 2001 reflect that he underwent neuropsychological testing.  The neuropsychologist reflected that the overall pattern of results were not entirely consistent with an MS profile.  

Similarly, neuroimaging studies, onset and course, and clinical presentation were not entirely consistent with a diagnosis of MS.  It was noted that it was very likely that the Veteran's cognitive, affective, and behavioral problems (and physical problems) were primarily, if not entirely, related to multiple strokes.  This evidence attributes his neurological symptoms to residuals of strokes and goes so far as to question a diagnosis of MS.

In May 2002, his primary care physician noted that the Veteran had had a permanent cognitive alteration since his mini-strokes or TIAs (transient ischemic attacks).  He concluded that there was no active MS at that time.  In July 2002, the same physician reflected that the neurological examination was compatible with multiple mid-brain lucunar infarcts but was stable.  

The Veteran underwent a VA examination in March 2003.  He reported increased weakness into the left upper and lower extremity as well as some weakness into the right upper and lower extremity.  He stated that he had memory, concentration, balance, and coordination difficulties.  He reported symptoms consistent with urge incontinence.  He denied any visual blurring.  He reported extensive fatigue which had worsened over the years.  

Upon physical examination, the Veteran was alert, awake, and oriented times four.  Remote and recent memory was intact, he had mild right exotropia, pupils were 2 mm, equal, round, and reactive to light, and extraocular muscles were intact.  There was no nystagmus or ptosis.  The rest of the cranial nerve examination was completely normal except minimal left sixth nerve palsy; however, he did not have a complaint of diplopia on left lateral gaze.  

The Veteran had increased tone in both lower extremities, normal tone into the right upper extremity, and increased tone into the left upper extremity.  Strength was 5/5 in the right upper and lower extremities and 4/5 in the left upper extremity as well as the left lower extremity.  Reflexes were increased bilateral with brisk reflexes into the left upper and lower extremities.  There was no clonus.  

Plantars were downgoing on the right and upgoing on the left.  Coordination was mildly impaired into finger-to-nose on the left side.  Gait was spastic as well as hemiparetic.  The examiner diagnosed MS.  

The examiner acknowledged that the Veteran carried a diagnosis of MS and noted a gradual worsening of symptoms.  He further reflected that the 2001 MRI did not show any lesions consistent with MS but showed lesions consistent with a lacunar infarct.  The examiner concluded that it was unclear whether the Veteran had a progression of MS or a CVA over the previous few years.  The examiner noted that the Veteran's physical condition had worsened over the years and that further work-up was needed.  

The Veteran underwent another VA examination in July 2006.  He reported lower extremity weakness with left side worse than right side that progressed over the previous few years.  He stated that he developed diplopia and left hemiparesis.  He reported increased bilateral upper extremity weakness and that he started to develop some cognitive and concentration difficulties.  

He stated that he had some difficulties with balance and coordination and that he developed some bladder difficulties and some bowel incontinence.  He denied symptoms of visual difficulties and had no history of optic neuritis.  

Upon physical examination, the Veteran was awake, alert, and oriented times four.  Memory was intact.  He had a mild right exotropia, pupils were equal, round, and reactive to light, extraocular muscles were intact, there was no relative afferent pupillary defect, and no ptosis.  There was some mild sixth nerve palsy.  

On motor examination, there was increased tone in the lower extremities bilaterally and increased tone in the left upper extremity.  Motor examination was 5/5 in the right upper and lower extremities and 4+/5 in the left upper and lower extremities.  Reflexes were brisk bilaterally, left upper and lower extremities greater than the right.  Coordination was impaired with finger-nose-finger worse on the left than the right.  The Veteran had a spastic hemiparesis on his gait.  

The examiner noted that the Veteran had a clinical history and physical examination that was consistent with a diagnosis of MS but noted that MRI scans were inconclusive of this diagnosis that would further delineate whether or not the Veteran had a superimposed stroke with this.  The examiner noted that the lack of progression of the Veteran's disease despite no treatment pointed away from a diagnosis of MS.    

As part of an on-going work-up to determine whether the Veteran's worsening symptoms were related to a stroke or to MS, he underwent an MRI with and without contract in October 2006.  The clinical impression was "no acute process or evidence of multiple sclerosis."  Chronic ischemic infarctions were noted in the pons, cerebellum.  This evidence again suggests that his MS was, at the very least, inactive and that his symptoms were related to strokes.

Nonetheless, the record remained in conflict as to whether the Veteran's symptoms were related to MS or to a stroke.  In January 2008, he was assessed with MS and left side weakness.  In November 2009, he was assessed with no MS, and that he most likely had past posterior circulation infarcts.  

In an attempt to determine what, if any, signs and symptoms were related to residuals of MS, the Board remanded the claim in August 2009.  In July 2010, the Veteran underwent another VA examination.  The examiner reviewed the claims file and medical records and commented that the Veteran had last been seen by neurological services and was deemed not to have MS but had stroke-related symptoms.

The Veteran reported left sided weakness, as well as slowly improving slurred speech.  He stated that symptoms were intermittent with remissions.  He reported a history of headaches which lasted for hours, occurred less frequently than weekly, and did not limit ordinary activity.  He stated that he had a history of dizziness that did not affect walking and occurred at least weekly, but not daily.  He reported a history of left arm and leg weakness and paralysis.  

He denied a history of dysesthesias, paresthesias, numbness, or rigidity.  He reported a history of seizures that occurred less frequently than monthy.  Interestingly, he denied a history of CVA.  He denied vision problems on screening.  He denied decreased sense of taste or smell.  He denied a history of speech problems.  He reported poor balance.  He stated that cognitive impairment included memory loss.  He denied a history of impaired bladder function, impairment of bowel function, difficulty breathing, swallowing difficulty, fatigability, fever, insomnia, or tinnitus.  He stated that mobility problems included difficulty walking and using a cane.  

Following physical examination, the examiner diagnosed residual left hemiparesis, with prior events likely stroke episodes.  The examiner indicated that he was unable to make a diagnosis of MS and again referenced a neurological consultation that found that the Veteran did not have MS and that his symptoms were likely stroke-related.  The examiner indicated that he was not completing the opinion as it related to the diagnosis of MS.

While multiple medical opinions suggest that the Veteran does not, in fact, have MS, the Board need not reach this issue since he is already service-connected for the disability and has been for more than 20 years.  Nonetheless, a reasonable reading of this opinion and the medical evidence as a whole is that the Veteran's worsening neurological symptomatology is related to strokes and not to MS.  

As a higher rating for MS is based on residuals of MS, and his current neurological symptoms are not related to MS, the Board finds that a higher rating is not warranted under DC 8018.

The Board has also considered the Veteran's statements that his neurological symptomatology is related to MS.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's MS and related residuals has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability (MS) and provide for additional or more severe symptoms than currently shown by the evidence (residuals of MS).  Significantly, he is receiving the minimum rating for MS which is assigned as a matter of law and he has no residuals attributable to MS.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

TDIU

Turning now to the issue of a TDIU, the Veteran contends that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability and that a TDIU is warranted.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities; provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that if there are two or more disabilities, there is at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

In addition, the Board has considered 38 C.F.R. § 3.340 which provides that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.

In other words, 38 C.F.R. § 3.340 deals with the average person standard and 38 C.F.R. § 4.16(a) deals with the particular individual.  The award of a total rating requires a showing that the veteran is precluded from employment due to service connected disabilities.  The adverse affects of advancing age may not be considered in support of the claimed benefit.  38 C.F.R. § 4.19.

The Veteran's current service-connected disability is MS, rated at 30 percent disabling.  Hence, he does not meet the minimum percentage requirements of 38 C.F.R. § 4.16(a).  However, the Board must still consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation.  If such is shown, then the case would be referred to the Director, Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

In determining whether a veteran is able to secure and follow a substantially gainful occupation, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  The Board must determine if there is some service connected factor outside the norm which places the veteran in a different position than other veterans with a 30 percent combined disability rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The fact that a veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, he need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Here, the Veteran contends that he is entitled to a TDIU rating solely as a result of his service-connected MS.  He has reported that he has been unemployed for more than 20 years.  VA outpatient treatment records dated in July 2002 reflect that he will never be able to get gainful employment.  

The Board acknowledges that the Veteran is in fact unemployed, and has been found by Social Security Administration (SSA) to be disabled; however, "unemployed" does not mean "unemployable."  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  

While the determination of the SSA is certainly probative evidence in support of the Veteran's claim, SSA regulations and administrative decisions, including its factual conclusions regarding the date on which he became unable to work, are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

After a review of the entire record, the Board finds that the evidence does not show that the Veteran's MS precludes his obtaining or following substantial or gainful employment.  The Board notes that the July 2010 VA examiner stated that the Veteran's work problems were due to residual left hemiparesis, with prior events likely stroke episodes.  In other words, the Veteran could not work due to stroke-related residuals.  

Even accepting that the Veteran has a diagnosis of MS, the weight of medical evidence shows that his inability to maintain employment is not due to MS residuals.  In sum, the percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that the Veteran is unemployable due to his MS.  

Further, there is no competent medical opinion suggesting that he is incapable of performing the physical and mental acts required of sedentary employment by reason of his MS alone.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  The appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice was not provided prior to the unfavorable rating decision that is the basis of this appeal.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not provided at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In post-rating letters sent in August 2004 and August 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence he must submit, and what information and evidence would be obtained by VA.  Moreover, a March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the letters, and opportunity for the Veteran to respond, several supplemental statements of the case reflect readjudication of each claim.  Hence, he is not shown to be prejudiced by the timing of the notice.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the report of multiple VA examinations.

The most recent July 2010 examination was performed by a medical professional, based on a review of claims file and solicitation of pertinent history and symptomatology from the Veteran.  The examiner performed a thorough examination of the Veteran, and included diagnoses and rationales consistent with the examination and record.  The Board finds that it is adequate to evaluate the claims on appeal.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  Moreover, the examiner adequately addressed the instructions provided in the Board's August 2009 remand.  

Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 30 percent for MS is denied.

TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


